IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICK SHAWN,                                                      No. 85471
                                                 Appellant,
                             vs.
                THE STATE OF NEVADA,                                                ILE
                                 Respondent.
                                                                                 NOV Olt 2022




                                       ORDER DISMISSING APPEAL

                            This is a pro se notice of appeal from an order of the district

                court denying a motion to correct sentence. Eighth Judicial District Court,
                Clark County; Bita Yeager, Judge.
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, the district court entered the order denying the motion to

                correct sentence on August 8, 2022.1              Appellant did not file the notice of

                appeal, however, until October 4, 2022, well after the expiration of the 30-
                day appeal period prescribed by NRAP 4(b). Lozada v. State, 110 Nev. 349,
                352, 871 P.2d 944, 946 (1994) (explaining that an untimely notice of appeal
                fails to vest jurisdiction in this court). To the extent that appellant's appeal
                is in regard to the order denying a motion for immediate release from prison,
                no statute or court rule provides for an appeal from such an order. Castillo
                v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (stating that court


                      lIt appears that the underlying district court case was dismissed with
                prejudice on March 4, 2010.
SUPREME COURT
           OF
       NEVADA


( 0 ) 194 /A


                                     • ..N..••                :
                 has jurisdiction only when statute or court rule provides for appeal).
                 Accordingly, this court

                             ORDERS this appeal DISMISSED.2


                                                    o




                                                                  , J.
                                           Cadish


                                                                                 Sr.J.
                 Pickering                                  Gibbons




                 CC:   Hon. Bita Yeager, District Judge
                       Rick Shawn
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       'The Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
 SUPREME COURT
          OF

        NEVADA



.•(),
                                                        2
                                                                                          ,